Title: From George Washington to John Hancock, 21 June 1777
From: Washington, George
To: Hancock, John



Sir
Head Qrs Middle Brook June 21st 1777.

I was last night honored with yours of Yesterday morning with its Inclosures, the Contents of which, I shall duly attend to.
Having written fully Yesterday, and Nothing new occurring since, I have only to request that you will forward the papers respecting the Commissary’s department, as soon as possible. For want of some certain and fixed line of duty in this instance, the Commissary says, it is impossible to conduct matters with any propriety. I have the Honor to be with great respect Sir Your Most Obedt Servant

Go: Washington

